Opinion by
Judge Crumlish, Jr.,
The defendants, the Commonwealth of Pennsylvania, the Pennsylvania Liquor Control Board, and its members, have filed preliminary objections to the Retail Clerks Union, Pennsylvania State Store Organizing Committee, AFL-CIO, et al., plaintiffs’, complaint which seeks recoupment of monies withheld as cash shortages.
*453The objections consist of a demurrer interposing Article VII of the collective bargaining agreement, motion to strike based upon improper use of Pa. R.C.P. No. 2230, and motion to dismiss for lack of jurisdiction. Since we sustain the motion to dismiss for lack of jurisdiction on the ground that the Pennsylvania Labor Relations Board (Labor Board) has exclusive jurisdiction, we limit discussion to that objection.
The complaint alleges that the plaintiffs invoked the grievance mechanism as the proper procedure by which the defendants were to determine the liability of bargaining unit members (employees) for cash shortages.
This grievance was eventually submitted to arbitration. The decision of the arbitrator delineated the appropriate procedure for the deduction of cash shortages from employees’ paychecks. The defendants did not comply with the decision of the arbitrator and their conduct is characterized as a breach of the collective bargaining agreement and an unfair practice, thus making the defendants liable in assumpsit to the named plaintiffs and those similarly situated.
We do not agree. The Public Employee Relations Act1 (PERA) has given to the Labor Board exclusive power to prevent unfair practices.2 The plaintiffs, here, are attempting to circumvent the prescribed procedure by seeking a review and enforcement of a decision of an arbitrator.3 See Pennsylvania Labor Relations Board v. *454Commonwealth of Pennsylvania, 23 Pa. Commonwealth Ct. 49, 350 A. 2d 199 (1976). The Labor Board has the expertise and experience to understand and resolve the problems arising out of labor-management relations and it is there that the desired relief must be sought. American Federation of State, County and Municipal Employees, AFL-CIO v. Pennsylvania Labor Relations Board, 17 Pa. Commonwealth Ct. 83, 330 A. 2d 300 (1975).
This being so, we
Order
And Now, this 13th day of May, 1976, the preliminary objections of the defendants are hereby sustained and the complaint dismissed.
Judge Kramer did not participate in the decision in this case.

. Act of July 23, 1970, P.L. 563, as amended, 43 P.S. §1101.101 et seq.


. Since plaintiffs have filed a Section 1201(a) (8) unfair practice charge, the Labor Board has exclusive jurisdiction pursuant to Section 1301 of PERA, 43 P.S. §1101.301.


. See generally Lilian v. Commonwealth, Pa. , 354 A. 2d 250 (1976). There, appellants, Lilian et al., sought the repayment of portions of sales tax paid on the purchase of motor vehicles. In discussing the propriety of a suit in equity, where the General Assembly has provided for an administrative remedy, the *454Supreme Court said: “Where such an administrative remedy is statutorily prescribed the general rule is that a court — be it a court of equity or a court of law — is without jurisdiction to entertain the action.”